DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on February 22, 2021.  Accordingly, claims 1-8 and newly added claim 9 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed common-mode voltage measurement apparatus in combination as claimed including:
A measurement electrode configured to be attached to a conductor capable of being brought into contact with a coated cable; and
A compensation circuit configured to be connected in series between the measurement electrode and the measurement circuit, the compensation circuit being configured to compensate for a parasitic capacitive component formed between the measurement electrode and the conductor.
With regard to claim 6, the prior art does not teach, suggest or render obvious the claimed common-mode voltage measurement method performed by a common-mode voltage measurement apparatus in combination as claimed including:
A measurement electrode configured to be attached to a metallic rod-shaped member capable of being brought into contact with a coated cable; and
A compensation circuit configured to be connected in series between the measurement electrode and the measurement circuit, the compensation circuit being configured to compensate for a parasitic capacitive component formed between the measurement electrode and the rod-shaped member.
With regard to claim 7, the prior art does not teach, suggest or render obvious the claimed common-mode voltage measurement method performed by a common-mode voltage measurement apparatus in combination as claimed including:
A measurement electrode configured to be attached to a human body capable of being brought into contact with a coated cable; and
A compensation circuit configured to be connected in series between the measurement electrode and the measurement circuit, the compensation circuit being configured to compensate for a parasitic capacitive component formed between the measurement electrode and the human body.
With regard to claims 2-5, 8 and 9, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Kobayashi et al. (US 5,949,230 A) relates to a non-contact voltage probe capable of efficiently measuring conducted interference propagated through the cable, and, in particular, measuring a common mode voltage developed between the cable and the ground.  The non-contact voltage probe is used to measure the voltage of electromagnetic interference developed in a cable or the like electrically connected to pieces of electronic equipment.  The non-contact voltage probe has double coaxial cylindrical-type inner and outer electrodes through which a cable or the like is passed.  The inner electrode is electrically connected to a voltage detector, which measures the voltage induced by the capacitance between the inner electrode and the cable passing there through, and the outer electrode is grounded.  However, Kobayashi et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Ito et al. (JP 2006242855 A) relates to a non-contact type voltage detection method and a non-contact type voltage detection apparatus for measuring voltage such as signal and noise on a cable conductor.  The cable is inserted into a cable fixing part of two voltage probes, and each voltage generated between an internal electrode and an external electrode in each of the two voltage probes is measured, when a known alternating test voltage is applied to each external electrode in the two voltage probes; and when each external electrode in the two voltage probes is set in the same electric potential, and a voltage (common-mode voltage) on a cable conductor is calculated and determined, based on the measured voltages, so as to be independent of the capacitance formed between the internal electrode of each voltage probe and the cable.  However, Ito et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858